DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firestone et al (US 3,297,418).
As to claim 1, Firestone discloses a method for preparing a large-area catalyst electrode, comprising following steps: 
	(A) providing an iron compound, a cobalt compound and a nickel compound, and dissolving the iron compound, the cobalt compound and the nickel compound in a solvent to form a mixed metal compound solution (col. 2 lines 45-50), and 
	(B) providing a cathode (col. 2 lines 12-14, 36-40) and an anode (col. 2 lines 10-12), and performing a cathodic electrochemical deposition to the cathode (col 2 lines 55-56), the anode and the mixed metal compound solution through a two-electrode method in a condition of constant voltage or constant current (col. 2 lines 56 where since the current is not changed through the course of deposition it is considered to be constant), followed by obtaining a catalyst electrode from the cathode. (inherent to forming the film as the claim is silent as to any particular processing methods drawn towards “obtaining” and thus the as formed product is a nickel/iron/cobalt alloy it is deemed to be a catalyst by virtue of its inherent properties of being transition metals).

As to claim 2, Firestone discloses wherein the iron compound is iron sulfate (col. 2 line 48).

As to claim 3, Firestone discloses wherein the cobalt compound is cobalt sulfate (col. 2 line 47).

As to claim 4, Firestone discloses wherein the nickel compound is nickel sulfate (col. 2 line 46).

As to claim 5, Firestone discloses wherein the solution is aqueous thus where the solvent is water (col. 2 line 7).

As to claim 7, Firestone discloses where the structure of the anode is plate (col. 2 line 26 “glass..slide” upon which is metallized with gold).

As to claim 8, Firestone discloses wherein a concentration of the iron compound, the cobalt compound or the nickel compound ranges from 0.01M to 0.5M (conversions in col. 2 lines 46-49 Ni 0.8M Fe 0.02 M).

As to claim 10, the option further limits performing the deposition at a constant voltage which is not used when the deposition is performed at constant current, as in Firestone, thus not further limiting said process when the selection of constant current is used.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (US 2013/0186765 A1).
As to claim 1, Gong discloses a method for preparing a large-area catalyst electrode, comprising following steps: 
	(A) providing an iron compound, a cobalt compound and a nickel compound, and dissolving the iron compound, the cobalt compound and the nickel compound in a solvent to form a mixed metal compound solution (Fig. 1 #108 and Table 1 and Table 2 [0029]), and 
	(B) providing a cathode (Fig. 1 #106) and an anode (Fig. 1 #104), and performing a cathodic electrochemical deposition to the cathode ([0033]), the anode and the mixed metal compound solution through a two-electrode method in a condition of constant voltage or constant current ([0033] “constant steady current” ), followed by obtaining a catalyst electrode from the cathode. (inherent to forming the film as the claim is silent as to any particular processing methods drawn towards “obtaining” and thus the as formed product is a nickel/iron/cobalt alloy it is deemed to be a catalyst by virtue of its inherent properties of being transition metals).

As to claim 2, Gong discloses wherein the iron compound is iron sulfate ([0029] Table 1 and 2).

As to claim 3, Gong discloses wherein the cobalt compound is cobalt sulfate ([0029] Table 1 and 2).

As to claim 4, Gong discloses wherein the nickel compound is nickel sulfate ([0029] Table 1 and 2).

As to claim 5, Gong discloses wherein the solution is aqueous thus where the solvent is water ([0022]).

As to claim 6, Gong further discloses wherein a material of the cathode or the anode is selected from graphite, nickel, copper or stainless steel, ([0053] Nickel anode specific example) and an area of the anode is greater than or equal to an area of the cathode (See Fig. 1).

As to claim 7, Gong discloses where the structure of the cathode and anode is plate (Fig. 1 where they are generic shown as a plate).

As to claim 8, Gong discloses wherein a concentration of the iron compound, the cobalt compound or the nickel compound ranges from 0.01M to 0.5M ([0030]).

As to claim 10, the option further limits performing the deposition at a constant voltage which is not used when the deposition is performed at constant current, as in Firestone, thus not further limiting said process when the selection of constant current is used.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al (Phan, N.H., Schwartz, M. & Nobe, K. Electrodeposition of Fe−Ni−Co alloys part I: Direct current deposition. J Appl Electrochem 21, 672–677 (1991). https://doi.org/10.1007/BF01034044).
As to claim 1, Phan discloses a method for preparing a large-area catalyst electrode comprising following steps: 
	(A) providing an iron compound, a cobalt compound, and a nickel compound, and dissolving the iron compound, the cobalt compound and the nickel compound in a solvent to form a mixed metal compound solution (pg. 672 col. 1 last paragraph) and 
	(B) providing a cathode (pg. 672 col. 1 copper cylinder) and an anode (pg. 672 col. 1 1st full paragraph), and performing a cathodic electrochemical deposition to the cathode (pg. 672 col. 2 section 3 “Electrodepostion…”), the anode and the mixed metal compound solution through a two-electrode method in a condition of constant voltage or constant current (Title “Direct current” Fig. 1 applied current densities), followed by obtaining a catalyst electrode from the cathode. (inherent to forming the film as the claim is silent as to any particular processing methods drawn towards “obtaining” and thus the as formed product is a nickel/iron/cobalt alloy it is deemed to be a catalyst by virtue of its inherent properties of being transition metals).

As to claim 2, Phan discloses wherein the iron compound ferrous chloride compound (pg. 672 col. 1 last paragraph iron chloride).

As to claim 3, Phan discloses wherein the cobalt compound is cobalt containing coordination compound (pg. 672 col. 1 last paragraph cobalt sulphamate).

As to claim 4, Phan discloses wherein the nickel compound is a nickel coordination compound (pg. 672 col. 1 last paragraph nickel suphamate).

As to claim 5, Phan discloses wherein the solution is aqueous thus where the solvent is water (pg. 672 col. 2 1st full paragraph “solutions were prepared from deionized double distilled water).

As to claim 7, Phan discloses where the structure of the anode is a mesh (pg. 672 col. 2 “bagged”-sulphur dispersed nickel).

As to claim 8, Phan discloses wherein a concentration of the iron compound, the cobalt compound or the nickel compound ranges from 0.01M to 0.5M (pg. 672 col. 1 second to last paragraph]).

As to claim 9, Phan further discloses wherein the constant current ranges from 0.1A to 1A (calculated from Fig. 1 applied current density from each run to the area of the cathode calculated from pg. 672 col. 1 providing an area of 8.54 cm2 where at 4 A/dm2 equated out to 0.34 A), and an electrochemical deposition time ranges from 1 min to 20 min in the step (B) (pg. 679 col. 2 last paragraph calculated from passing 60 coulombs which is represented by current x seconds thus at 4 A/dm2 equated above comes out to 176 seconds which is 2 min 56 seconds).

As to claim 10, the option further limits performing the deposition at a constant voltage which is not used when the deposition is performed at constant current, as in Firestone, thus not further limiting said process when the selection of constant current is used.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795